DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/9/22.  Claims 11, 14, 19 were amended; claims 1-10, 12-13, 17-18 were cancelled.  Claims 11, 14-16, and 19-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see pages 5-6 of Remarks, filed 3/9/22, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
4.	Applicant’s arguments, see page 6 of Remarks, filed 3/9/22, with respect to the rejections of claims 18-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 18-19 under 35 U.S.C. 112(b) have been withdrawn. 
5.	Applicant’s arguments, see pages 6-8 of Remarks, filed 3/9/22, with respect to the rejections of claims 11, 13, 15-16, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/136154 to Ushijima et al. have been fully considered and are persuasive.  The rejections of claims 11, 13, 15-16, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/136154 to Ushijima et al. have been withdrawn. 
6.	Applicant’s arguments, see pages 8-9 of Remarks, filed 3/9/22, with respect to the rejections of claims 11-12 and 14-20 under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0095030 to Kang have been fully considered and are persuasive.  The rejections of claims 11-12 and 14-20 under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0095030 to Kang have been withdrawn. 

Allowable Subject Matter
7.	Claims 11, 14-16, and 19-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 11, 14-16, and 20,
	As persuasively argued by applicant in pages 6-8 of Remarks, filed 3/9/22, newly amended independent claim 11 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/136154 to Ushijima et al. (hereafter “Ushijima”).  Ushijima teaches the water retaining structure comprises a plurality of water retaining pieces (154A-C) disposed on a top side of the sealing window gasket (130) and is configured to be able to scatter washing water sprayed from each of the water spraying pipes (152) and reflect the washing water into the inner cylinder (210) [see Fig. 3-4; pg. 5], but does not teach that the water retaining structure comprises a water retaining ring fixed to or formed on the sealing window gasket.  Furthermore, Ushijima teaches that each of the plurality of water spraying pipes (152) are disposed on a top portion of the sealing window gasket (130) [see Fig. 3-4; pg. 5], but does not teach that the plurality of water spraying pipes are disposed at equal intervals surrounding the circumference of the sealing window gasket.
As persuasively argued by applicant in pages 8-9 of Remarks, filed 3/9/22, newly amended independent claim 11 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0095030 to Kang (hereafter “Kang”).  Kang teaches an injection nozzle (85) installed in the opening (2aa) of the lower surface of the gasket (2) and an odor removing hose (81) through which water ejected by the injection nozzle (85) from the opening (2aa) into the folded portion (2a) of the gasket (2) [¶0044], however Kang does not teach that the plurality of water spraying pipes are disposed at equal intervals surrounding the circumference of the sealing window gasket.
Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the spraying system defined by claim 11.  For at least the above reasons, independent claim 11 (and therefore dependent claims 14-16, 20) are in condition for allowance.
Regarding claim 19,
Claim 19 is allowable for similar reasons to that of allowable independent claim 11, as explained above.  In particular, neither Ushijima nor Kang disclose a sealing gasket window wherein the water retaining structure comprises a water retaining ring fixed to or formed on the sealing window gasket and the plurality of water spraying pipes are disposed at equal intervals surrounding the circumference of the sealing window gasket.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the sealing window gasket defined by claim 19.  For at least the above reasons, independent claim 19 is in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711